               Case 2:19-cr-00173-RSM Document 23 Filed 04/30/20 Page 1 of 2




 1                                                                     The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                                    CASE NO. CR19-173 RSM
11                                                              ORDER CONTINUING TRIAL
                                     Plaintiff,
                                                                DATE
12
                             v.
13
14   LIOBANY SERRANO LUNA,
15
                                     Defendant.
16
17
18           THIS COURT having considered the Motion of the United States for a continuance of
19 the trial date and the facts set forth therein, and General Order 07-20 of the United States
20 District Court for the Western District of Washington addressing measures to reduce the
21
     spread and health risks from COVID-19, which is incorporated herein by reference, hereby
22
     FINDS as follows:
23
             1. In light of the recommendations made by the Centers for Disease Control and
24
                 Prevention (CDC) and Public Health for Seattle and King County regarding social
25
                 distancing measures required to stop the spread of this disease as well as the lack
26
                 of the type of personal protective equipment necessary to ensure the health and
27
28               safety of all participants it is not possible at this time to proceed with a jury trial.

      Order Continuing Trial Date                                                UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      United States v. Liobany Serrano Luna, CR19-173 RSM - 1                     SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:19-cr-00173-RSM Document 23 Filed 04/30/20 Page 2 of 2




 1
            2. Further, because of the recommendations that individuals at higher risk of
 2
                contracting this disease –including individuals with underlying health conditions,
 3
                individuals age 60 and older, and individuals who are pregnant – avoid large
 4
                groups of people, at this time, it would be difficult, if not impossible, to get a jury
 5
                pool that would represent a fair cross section of the community. Based on the
 6
                recommendations it would also be medically inadvisable to do so.
 7
 8          3. As a result, the failure to grant a continuance of the trial date in this case would

 9              likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
10              the ends of justice served by continuing the trial in this case outweighs the best
11              interest of the public and the defendant to a speedy trial.
12          IT IS THEREFORE ORDERED that the trial date is continued to August 17, 2020.
13 The pretrial motions deadline is continued to July 10, 2020.
14       IT IS FURTHER ORDERED that the period time from the date of this order up to and
15 including the trial date of August 17, 2020, shall be excludable time pursuant to 18 U.S.C.
16
   § 3161.
17
          Dated this 30th day of April, 2020.
18
19
20
21
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE
22
23
     Presented by:
24
25
   /s/Jessica M. Manca____________
26 JESSICA M. MANCA
27 Assistant United States Attorney
28

     Order Continuing Trial Date                                               UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Liobany Serrano Luna, CR19-173 RSM - 2                    SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
